THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEWYORK

BUFFALO DIVISION
)
RICKY R. FRANKLIN ) Civil Action No: 18-cv-161-V(F)
)
Plaintiff, ) )
Vv )
)
BISON RECOVERY GROUP, INC)
Defendant )
)

 

PLAINTIFF’S BRIEF AND MEMORANDUM OF LAW IN
SUPPORT OF HIS MOTION FOR SUMMARY JUDGMENT

 

I. INTRODUCTION

NOW COMES Plaintiff, Ricky R. Franklin, Pro Se, pursuant to Fed. R. Civ. 56
and Local Rule 56.1 et seq respectfully move this Court for an Order granting
summary judgment and related with respect to Count I and II of the Complaint in
this matter for the reasons stated in the attached supporting Brief. This case is
suitable for a decision, and Plaintiff submits this Memorandum of Law in Support

of its Motion for Summary Judgment.
Defendant, Bison Recovery Group, Inc., (hereinafter “BRG”) violated the
Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq by calling
the Plaintiff on his cellphone and leaving a automated voice message on his phone.
Further, Defendant BRG called Plaintiff using a automated system at least eleven
(11) times in violation of the statute. (Appendix C-call log, and F-Disk containing

automated calls)

Of most importance and seemingly relevant to this case, the Defendant will try
to claim that the calls to Plaintiffs cellphone were done manually...moreover that
they were initiated by a human. This argument by the Defendant BRG is
unsuitable to this case because regardless how the calls were initiated, the
Defendant violated the TCPA by leaving an automated voicemail on Plaintiffs

cellphone.
As explained below, summary judgment should be granted in favor of Plaintiff

Il. THE TELEPHONE CONSUMER PROTECTION ACT
OF 1991 (TCPA) 47 U.S.C §227 ET SEQ

The TCPA regulates, inter alia, the use of automated telephone equipment,
or “predictive-dialers”, defined as equipment which “has the capacity... (a) to store
or produce telephone numbers to be called, using a random or sequential number

generator; and (b) to dial such numbers. 47 U.S.C. § 227(a)(1). Specifically, the

2
plain language of section 227(b)(1)(A)(iii) prohibits the use of auto-dialers to make
any call to a wireless number in the absence of an emergency or the prior express
consent of the called party. The TCPA is a strict liability statute that awards $500

per each violation and up to $1,500 per willful/knowing violation. 47 U.S.C. §
227(b)(3)(B\(C).

The three elements of a Telephone Consumer Protection Act (TCPA), 47
U.S.C. § 227, claim are (1) the defendant called a cellular telephone number, (2)
using an automatic telephone dialing system, (3) without the recipient’s prior
express consent. 47 U.S.C. § 227(b)(1). The Defendants in this case cannot point
to any relevant facts of the record, which would dispute Plaintiffs Statement Of

Undisputed Material Facts or any element that dispute TCPA violations.
According to findings by the Federal Communications Commission (FCC), the

agency Congress vested with authority to issue regulations implementing the
TCPA, such calls are prohibited because, as Congress found, automated or

prerecorded telephone calls are a greater nuisance and invasion of privacy than live

solicitation calls, and such calls can be costly and inconvenient. 47 U.S.C. § 402
(Hobbs Act) The FCC also recognized that wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used.
The FCC has ruled that a person has a right to revoke consent of any automated
calls — and companies cannot dictate how they do so. Further...the Order clarifies
that a person may revoke consent through any reasonable method, including orally.
‘Citing...Rules and Regulations Implementing the Telephone Consumer Protection
Act of 1991, CG Docket No. 02-278, Declaratory Ruling and Order, FCC Red

7993- 7998, (2015); Osorio v. State Farm Bank, FSB;’ 746 F.3d 1242 (1 I" Cir.

2014)

The TCPA is a strict liability statute that awards $500 per each violation and up
to $1,500 per willful/knowing violation. 47 U.S.C. § 227(b)(3)(B)\(C).
Additionally, the TCPA provides for statutory damages of $500.00 for each of the

calls made negligently in violation of 47 U.S.C. § 227(b)(3)(B).
Il. STATEMENT OF UNDISPUTED FACTS

Plaintiff never consented to, requested, or otherwise desired or permitted, calls
from Defendant Bison Recovery Group, Inc., for the purpose of debt collection or

any other purpose. (Appendix A, SUMF #1, Declaration Ricky R. Franklin { 4)

Plaintiff is the owner and regular user of cellphone ending in 1290. (App A,

SUMF#2)
Plaintiff received automated messages on more than eleven occasions, all coming
from a telephone number belonging to the Defendant from 716-256-1641. The
automated messages stated:

“This message is intended for....pause Benita Ross...we have made several

attempts to reach you regarding a pending matter in our office...press #1 to

speak to a representative now”
(Appendix C-call log, and F-Disk containing automated calls))

On March 26, 2015, Plaintiff talked to a representative who stated: “we’re
calling to collect a debt concerning a Atlanta metro ambulance service” from
someone that Plaintiff does not know. Plaintiff then informed the representative
that “he does not know the person and could they stop calling his cellphone” (App

D, Dkt# 1, Comp, 416, 31)(App A, SUMF #4)(Decf 7)

After revoking consent to be contacted, Plaintiff has received at least 5 more
unwanted calls from the Defendant. (App A, SUMF #5)( Dec 4 5)

The calls are an invasion of privacy, and harassment to Plaintiff. Further, the
calls tied up Plaintiffs cellphone and depleted battery life wheresas the phone could

not be used for other purposes. (App A, SUMF #6 (Dec § 12)
IV. ARGUMENT

A. Legal Standard
Summary judgment is appropriate where “there is no genuine issue as to any
material fact and the movant is entitled to judgment as a matter of law” Fed. R.
Civ. P. 56(a). The party seeking summary judgment bears “the initial burden to
show the district court, by reference to materials on file, that there are no genuine
issues of material fact that should be decided at trial” Scott v. Harris, 550 U.S. 372,

380 (2007); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

Once the moving party has satisfied its responsibility, the burden shifts to the
nonmovant to show the existence of a genuine issue of material fact. Id. If the
nonmoving party fails to make a sufficient showing on an essential element of its
case with respect to which they have the burden of proof, the moving party is

entitled to summary judgment Id.

Only disputes involving material facts are relevant. Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 247 (1986). “The mere existence of some factual dispute will
not defeat summary judgment unless that factual dispute is material to an issue
affecting the outcome of the case. Legnani v. Alitalia Linee Aeree Italiane, S.P.A.,
274 F.3d 683, 685 (2d Cir. 2001) In order to demonstrate a genuine issue of
material fact, the non-moving party “must do more than simply show that there is
some metaphysical doubt as to the material facts... Where the record taken as a
whole could not lead a rational trier of fact to find for the nonmoving party, there is

no “genuine issue for trial” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
6
U.S. 574, 587 (1986). Moreover, if a party fails to plead sufficient facts to
establish an element of its claim, no genuine issue material fact exists. Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007) If the nonmoving party is unable to
provide evidence substantial enough for a factfinder to rely upon at trial which
shows that a genuine issue exists as to a material fact, the motion must be granted.

Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 249-250.

B. Plaintiff Revoked Consent To Be Contacted On His Cellphone

Plaintiff never provided consent to be contacted on his cellphone. (Appendix
A, ¥ 1) On March 26, 2015, Plaintiff informed the Defendant to “stop calling his
cellphone” SUMF#3 The FCC has ruled that a person has a right to opt-out — and
companies cannot dictate how they do so. Further...the Order clarifies that a
person may revoke consent through any reasonable method, including orally.
Citing...Rules and Regulations Implementing the Telephone Consumer Protection
Act of 1991, CG Docket No. 02-278, Declaratory Ruling and Order, FCC Red

7993- 7998, (2015)

The FCC and the 11" Circuit has ruled that consent can only come from the
person that owns the phone. Id at 10 See also...Osorio v. State Farm Bank, FSB;’
746 F.3d 1242 (11" Cir. 2014) A Company should only get consent from that

person.
The egregious violations of the TCPA constitute a willful, knowing, and
negligent violation of the statute. Based on the Defendant never gaining actual
consent from the Plaintiff, Summary Judgement should be granted in the Plaintiffs

favor.
C. Defendant BRGs System Qualifies As An Automated System

Defendant BRG left numerous artificial voice messages on the Plaintiffs
cellphone all coming from the exact same number used by the Defendant. (App C,
App F-Disk) Defendant BRG called the Plaintiff at least 6 times in violation of 47
U.S.C. 227(b)(1)(A) See App C. Additionally, Defendant BRG willfully and
knowingly called the Plaintiff at least 5 times in violation 47 U.S.C.

227(b)(1 )(A)(iii). See App C and F.

(The FCC has clarified with specificity that the commission’s stance on auto
dialers or Predictive dialers has been reaffirmed from previous rulings.
See...Rules and Regulations Implementing the Telephone Consumer Protection
Act of 1991, CG Docket No. 02-278, Declaratory Ruling and Order, FCC Rcd
7971, 7972, para 10, 11 (2015) “We reaffirm our previous statements that dialing
equipment generally has the capacity to store or produce, and dial random or
sequential numbers (and thus meets the TCPA’s definition of “autodialer”) even if

it is not presently (emphasis added) used for that purpose, including when the
caller is calling a set list of consumers. We also reiterate that predictive dialers, as
previously described by the Commission, satisfy the TCPA’s definition of

“autodialer” for the same reason”.

The TCPA broadly prohibits calls made using “any automatic telephone dialing
system” to “any telephone number assigned to a. . . cellular telephone service”
without limiting that restriction to telemarketing calls. . See...Rules and
Regulations Implementing the Telephone Consumer Protection Act of 1991, CG

Docket No. 02-278, Declaratory Ruling and Order, para 123, FCC Red (2015.

Defendant BRGs system qualifies as an auto-dialer or predictive dialer and falls
within the TCPA and, and therefore, Plaintiff motion for Summary Judgement

should be granted.
V. CONCLUSION

Plaintiff has established that: (1) Defendant BRGs has placed automated calls to
Plaintiff and left automated voicemails directly on his cellphone (2) Valid consent
was never provided by the Plaintiff, and whatever consent that Defendant BRG

thought they had, was revoked by the Plaintiff.

For the reasons stated above, Plaintiffs Motion for Summary Judgment should
be granted for knowing/willful violations of the statute 47 U.S.C. § 227(b)(3)...and

treble damages ($1500.00) awarded for each of the five (5) unwanted automated
9
calls placed by the Defendant BRG. Finally, Summary Judgment should be
granted for negligent violations of the statutes 47 U.S.C. 227(b)(1)(A) (iii); 47
U.S.C. § 227(b)(3)(B); damages of ($500.00) awarded for each of the six (6)

unwanted automated calls placed by the Defendant BRG.

Respectfully submitted,

 

708 Brambling Way
Stockbridge, GA 30281
rrfrank12@hotmail.com

10
CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing was sent via mail

on January 8" 2020 to Defendant’s Counsel listed below:

LIPPES MATHIAS WEXLER FRIEDMAN LLP
Brendan H. Little

50 Fountain Plaza, Suite 1700
Buffalo, NY 14202
P: (716) 853-5100
F: (716) 853-5199

ATTORNEYS FOR DEFENDANT BISON RECOVERY GROUP, INC
Ricky R. Franklin

708 Brambling Way
Stockbridge, GA 30281

rrfrank12@hotmail.com

11
CASE NO: 18-cv-161-V(F)

 

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEWYORK
BUFFALO DIVISION

RICKY R. FRANKLIN
Plaintiff

V.

BISON RECOVERY GROUP, INC
Defendant

 

(DISTRICT JUDGE) THE HONORABLE LAWRENCE J. VILARDO
(MAGISTRATE JUDGE) THE HONORABLE LESLIE G. FOSCHIO

 

SHORT APPENDIX OF PLAINTIFF
RICKY R. FRANKLIN

 

January 8", 2020
Ricky R. Franklin

FRA

4 Brambling Way
Stockbridge, GA 30281
rrfrank 12@hotmail.com
INDEX

 

 

 

 

 

 

 

 

 

 

 

Vol. | Tab __| Date Title
I A___| 01/08/2020 | Statement Of Undisputed Material Facts
I B__ | 01/08/2020 | Declaration Franklin
I C | 03/17/2015 | Documented Calls
I D_ | 01/31/2018 | Complaint
I E__ | 11/25/2014 | Cellphone Purchase
I F | 03/27/2015 | Disk of Automated Calls (Attached Seperately)

 

 
EXHIBIT A
THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEWYORK

BUFFALO DIVISION
)
RICKY R. FRANKLIN ) Civil Action No: 18-cv-161-V(F)
)
Plaintiff, )
Vv )
)
BISON RECOVERY GROUP, INC_ )
Defendant )
)

PLAINTIFF’S FED. R. CIV. P. 56 AND LOCAL RULE 56 ET SEO
STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
HIS MOTION FOR SUMMARY JUDGMENT
Plaintiff, Pro Se, by and thru himself, and pursuant to Fed. R. Civ. P. 56 and

Local Rules 56 et seq, respectfully submits the following statement of material
facts as to which there is no genuine issue and that entitle Plaintiff to a judgment as
a matter of law:

1. Plaintiff never consented to, requested, or otherwise desired or permitted, calls
from Defendant Bison Recovery Group, Inc., for the purpose of debt collection or
any other purpose. App B-Declaration Ricky R. Franklin J 4

2. Plaintiff is the owner and regular user of cellphone ending in 1290. (Appendix

E, Phone)
3. Plaintiff received automated messages on more than eleven occasions, all
coming from a telephone number belonging to the Defendant from 716-256-1641.
The automated messages stated:

“This message is intended for....pause Benita Ross...we have made several

attempts to reach you regarding a pending matter in our office...press #1 to
speak to a representative now”

(Appendix C-call log, and F-Disk containing automated calls))

4. On March 26, 2015, Plaintiff talked to a representative who stated: “we’re
calling to collect a debt concerning a Atlanta metro ambulance service” from
someone that Plaintiff does not know. Plaintiff then informed the representative
that “he does not know the person and could they stop calling his cellphone”

5 After revoking consent to be contacted, Plaintiff has received at least 5 more
unwanted calls from the Defendant. (App D, Compl, Dkt #1, 16, 31; App C,
March 26, 2015; Dec Franklin ¥ 7)

6. The calls are an invasion of privacy, and harassment to Plaintiff. Further, the
calls tied up Plaintiffs cellphone and depleted battery life whereas the phone could

not be used for other purposes. Franklin Dec 78

Date: January 8" 2020 Respectfully submitted
” ‘oky KC Franklin

708 Brambling Way
Stockbridge, GA 30281
CERTIFICATE OF SERVICE
The undersigned hereby certifies that a copy of the foregoing was sent via mail

on January 8" 2020 to Defendant’s Counsel listed below:

LIPPES MATHIAS WEXLER FRIEDMAN LLP
Brendan H. Little

50 Fountain Plaza, Suite 1700
Buffalo, NY 14202
P: (716) 853-5100
F: (716) 853-5199

ATTORNEYS FOR DEFENDANT BISON RECOVERY GROUP, INC

Ricky R. Franklin

be rambling Way

Stockbridge, GA 30281
rrfrank 12(@hotmail.com

 
EXHIBIT B
THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEWYORK

BUFFALO DIVISION
)
RICKY R. FRANKLIN ) Civil Action No: 18-cv-161-V(F)
)
Plaintiff, )
v. )
)
BISON RECOVERY GROUP, INC)
Defendant )
)

DECLARATION OF RICKY R. FRANKLIN IN SUPPORT OF HIS
MOTION FOR SUMMARY JUDGMENT

I declare under penalty of perjury pursuant to 28 U.S.C. section 1746 as follows:

1. Iam over 18 years of age and competent to make this declaration.

2. I am the Plaintiff in the above-styled case.

3. Plaintiff is the sole owner and user of phone number ending in 1290, where
the calls took place on the Plaintiffs cellphone. (App A-SUMF#2; Appendix
E, Phone,)

4. Plaintiff never consented to, requested, or otherwise desired or permitted,

calls from Defendant BRG, for the purpose of debt collection or any other

purpose.

1| Page
5. Plaintiff documented every call at the time the call was received and kept a
call log of all calls as well as automated recordings. Plaintiff received
automated messages on more than eleven occasions, all coming from a
telephone number belonging to the Defendant from 716-256-1641. The
automated messages stated:

“This message is intended for....pause Benita Ross...we have made
several attempts to reach you regarding a pending matter in our
office...press #1 to speak to a representative now”

(App A-SUMF#3; App F)

6. On March 26, 2015, Plaintiff talked to a representative who stated: “we’re
calling to collect a debt concerning a Atlanta metro ambulance service” from
someone that Plaintiff does not know. Plaintiff then informed the
representative that “he does not know the person and could they stop calling
his cellphone” (App A-SUMF #4, App C)

7. After revoking consent to be contacted, Plaintiff has received at least 5 more
unwanted calls from the Defendant. (App C, March 26, 2015)

8. The calls are an invasion of privacy, and harassment to Plaintiff. Further,
the calls tied up Plaintiffs cellphone and depleted battery life whereas the
phone could not be used for other purposes. (SUMF#6)

I declare under penalty of perjury that the foregoing is true and correct.

2|Page
By: bac

ae

Ricky R. Franklin

Date: __ January 8" 2020

3| Page
EXHIBIT C
Call Log from Bison 716-256-1641 To 678-235-1290

Automated Voicemail messages left: Total=6 Messages left:

“This message is intended for....pause Benita Ross...we have made several
attempts to reach you regarding a pending matter in our office...press #1 to
speak to a representative now”

716-256-1641 March 17, 2015
716-256-1641 March 20, 2015
716-256-1641 March 23, 2015
716-256-1641 March 24, 2015
716-256-1641 March 25, 2015
716-256-1641 March 26, 2015*
716-256-1641 March 27, 2015
716-256-1641 March 30, 2015
716-256-1641 March 31, 2015
716-256-1641 April 2, 2015
716-256-1641 April 3, 2015

*On March 26, 2015 I talked to a representative, who said they were collecting on
ambulance debt of $100.00 dollars for an Atlanta Metro Ambulance Service area
from someone owing a debt. I informed representative that I did not know the
person and that they should not be calling my cellphone..
EXHIBIT D
Case 1:18-cv-00161-LJV Document1 Filed 01/31/18 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEWYORK

 
     

  
   
      

BUFFALO DIVISION
18° CV 161-V
RICKY R. FRANKLIN ) Civil Action No:
)
Plaintiff, ) JURY DEMAND
)
v. Yo eet BS DE
)
BISON RECOVERY GROUP, INC ) JAN 81 2018
) Hettee rorwencu 9X
Defendant ) STERN pisTRICT OF
ORIGINAL COMPLAINT

NOW COMES the Plaintiff, RICKY R. FRANKLIN, by and through himself
and for his Complaint against the Defendant, BISON RECOVERY GROUP, INC.,
and Plaintiff states as follows:

NATURE OF THIS ACTION
1. Plaintiff brings this action for actual and statutory damages arising out of and
. relating. to.the.conduct-of Defendants, to include all of its affiliates, subsidiaries, .______.___
and/or related entities, as well as all persons and entities acting on behalf of
Defendants, including but not limited to BISON RECOVERY GROUP, INC., in
negligently, knowingly, and/or willfully contacting Plaintiff on his cellular

telephone without his express consent within the meaning of the TCPA. This is an
Case 1:18-cv-00161-LJV Document1 Filed 01/31/18 Page 2 of 9

action for actual and statutory damages for violations of the Telephone Consumer
Protection Act (hereinafter, “TCPA”), 47 U.S.C. section 227 et seq.'

JURISDICTION & VENUE

3. Jurisdiction of this Court is conferred by 15 U.S.C. § 1692 and 28 U.S.C. §

1331. Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.
4. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

PARTIES

5. RICKY R. FRANKLIN, (hereinafter, Plaintiff) is a natural person at all relevant

times residing in county of Henry, State of Georgia.

6. Defendant BISON RECOVERY GROUP, INC., (hereinafter, BRG) is a debt

collection company with.a corporate office located at 4408 Milestrip Rd, Suite

211, Blasdell, New York, 14219.

! Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991),
codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications Act of

1934, 47 U.S.C. § 201 et seq.
Case 1:18-cv-00161-LJV Document1 Filed 01/31/18 Page 3 of 9

7. Atall relevant times, Defendant has conducted business in Georgia, solicited
business in Georgia, engaged in a persistent course of conduct in Georgia, or has

derived substantial revenue from services rendered in Georgia.

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
(TCPA) 47 U.S.C §227

8. In 1991, Congress enacted the TCPA in response to a growing number of
consumer complaints regarding certain telemarketing practices.

9. The TCPA regulates, inter alia, the use of automated telephone equipment, or
“predictive-dialers”, defined as equipment which “has the capacity...(a) to store or
produce telephone numbers to be called, using a random or sequential number
generator; and (b) to dial such numbers. 47 U.S.C. § 227(a)(1). Specifically, the
plain language of section 227(b)(1)(A)(iii) prohibits the use of auto-dialers to make
any call to a wireless number in the absence of an emergency or the prior express

consent of the called party.”

~ T0v According to finditigs by the Federal Communications Commission (F CC), the

agency Congress vested with authority to issue regulations implementing the
TCPA, such calls are prohibited because, as Congress found, automated or

prerecorded telephone calls are a greater nuisance and invasion of privacy than live

247 U.S.C. § 227 (b)(1)(A)Gii).
Case 1:18-cv-00161-LJV Document1 Filed 01/31/18 Page 4 of 9

solicitation calls, and such calls can be costly and inconvenient. The FCC also
recognized that wireless customers are charged for incoming calls whether they
pay in advance or after the minutes are used. 3

11, In order to redress these injuries, Plaintiff brings this suit under the TCPA,
which specifically prohibits unsolicited voice calls to cell phones. Defendant BRG

has called in a manner which violates the right of privacy of all consumers.

ALLEGATIONS OF FACT
12. On or about the beginning of March 2015, Plaintiff began receiving calls from

an unknown number of 716-256-1641 belonging to Defendant BRG.

13. Plaintiff is the owner and regular user of the cellular phone number 678-235-

AXXX.

14. The barrage of calls continued up until the present day. Confused and baffled,
Plaintiff discovered that he was receiving calls from the Defendant BRG in an —
attempt to collect some alleged debt.

15. On one such call, Defendant BRG left the following artificial voice message:

Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
Docket No. 02-278, Report and Order, 18 FCC Red. 14014 (2003).
Case 1:18-cv-00161-LJV Document1 Filed 01/31/18 Page 5 of 9

This message is intended for....pause Benita Ross...we have made several
attempts to reach you regarding a pending matter in our office...press #1 to
speak to a representative now”

16. On or about March 26, Plaintiff spoke with a representative named Craig, who
informed Plaintiff that he was calling to speak to a person that the Plaintiff does

not know concerning a debt from Metro Atlanta Ambulance service.

17. Plaintiff has received over eleven (11) phone calls from Defendant BRG and at

least six (6) artificial voice messages left by the Defendant BRG.

18. The calls Plaintiff received were made using an automated dialer system. This
system stores or produces telephone numbers to be called, using a random or
sequential number generator, and to dial such numbers.

19, Plaintiff never consented to, requested, or otherwise desired or permitted calls

from Defendant BRG for any purpose.

20. Plaintiff has never provided his cellular phone number to Defendant or given

his express consent to be called, whether on his own or on behalf of any party.

21.- Upon further information-and belief, Plaintiff believes-these calls were-for the» ~~» ~~ -

sole purpose of debt collection by a third party.

22. Plaintiff suffers damages in the form of charges to his cellphone for these
unauthorized phone calls.

23. Plaintiff suffered a concrete and real invasion of Plaintiff's legally protected

privacy rights through Defendant’s violation of the TCPA. The continuous
5
Case 1:18-cv-00161-LJV Document1 Filed 01/31/18 Page 6 of 9

unwarranted phone calls caused the Plaintiff harassment, as well use of his
personal phone which could have been used for other purposes
24. Plaintiff suffered harm and damages in the form of emotional distress such as

anger, and resentment each time he received a phone call from the Defendant.

COUNT I
KNOWING AND/OR WILLFUL VIOLATIONS

OF THE (“TCPA”), 47 U.S.C, SECTION 227, ET SEO.
25. The telephone number called by Defendant was assigned to a cellular
telephone service for which Plaintiff incurs charges for incoming calls pursuant to
47 U.S.C. § 227(b)(1).
26. Using prohibited equipment and without prior express written consent, the
Defendant CLS, contacted the Plaintiff over 11(eleven) times by means of artificial
pre-recorded voice messages to a cellphone or pager in violation of 47 U.S.C.
227(b)(1 (A) (iii).
27. As aresult of the Defendant’s knowing and/or willful violations of 47 U.S:C. ~
§ 227 et seq., Plaintiff is entitled to treble damages of up to $1,500.00 for each and
every call in violation of the statue, pursuant to 47 U.S.C. § 227(b)(3).
28. The telephone number called by Defendant was assigned to a cellular

telephone service for which Plaintiff incurs charges for incoming calls pursuant to

47 U.S.C. § 227(b\(1).
Case 1:18-cv-00161-LJV Document1 Filed 01/31/18 Page 7 of 9

COUNT TT
NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER

PROTECTION ACT 47 U.S.C. §227, et seq
29. The Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
30. Using prohibited equipment and without prior express consent, the Defendant
BRG,, contacted the Plaintiff at least eleven (11) times by means of automatic
telephone calls or, predictive-dialers in violation of 47 U.S.C. section 227 et seq.
31. Plaintiff instructed Defendants to stop all calls to him and cease calling his
cellular telephone. The foregoing acts and omissions of Defendants constitute
numerous and multiple negligent violations of the TCPA, including but not limited
to each and every one of the above cited provisions of 47 U.S.C: § 227et seq.
32. As aresult of both Defendants World Finance Inc., and Defendant Sterling
Finance Inc., negligent violations of 47 U.S.C. § 227 et seq, Plaintiff is entitled to
an award of $500.00 in statutory damages for each and every violation, pursuant to
47 U.S.C. § 227(b)(3)(B). Oo oe

PRAYER FOR RELIEF ON ALL COUNTS
WHEREFORE, the Plaintiff prays that judgment be entered against Defendant

Bison Recovery Group, Inc (BRG):
Case 1:18-cv-00161-LJV Document1 Filed 01/31/18 Page 8 of 9

a) As a result of Defendant, Bison Recovery Group, Inc., negligent violations of
47 U.S.C. § 227 et seq, Plaintiff is entitled to an award of $500.00 in statutory
damages for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B);

b) As a result of Defendants, Bison Recovery Group, Inc.,willful and/or knowing
violations of 47 U.S.C. § 227(b)(1), Plaintiff seeks statutory damages of $1500.00
for each and every call that violated the TCPA;

c) Actual damages from the Defendants for all damages including emotional
distress suffered as a result of the intentional, reckless, and/or negligent behavior
pursuant the TCPA;

d) A trial by jury on all issues so triable;

e) Such other and further relief as may be just and proper

Respectfully submitted,

bah —~_

Ricky R. Franklin

708 Brambling Way
Stockbridge, GA 30281
(678-235-1290)
trfrank12@hotmail.com
EXHIBIT E
Moray 34 36280.
“B22

  

Pt PS
730 240

terchant II FG 1364 FE
7 iG A594"

 

Phone rs 935
ac aun B44, 33014

Past yue Balance S40 00
Current batance 340 0G

Sue Gets 2dth af each month

 

ok
de
a
st
.
on
a)
mh
a
iad
Son

Date 11/25/20
iapay if; taPAaY WIPE DO 7 SOO
Act vanon Payment $40
Conve uence Fee $0 00
Total tAmount $40 00

 

Lnank you WIRY FRANMALI
You due date & th ee Pain of Gad meant:
sic ca fe

 

and - endliteon& of Serve

oh
Bye

OO Grockstane Cente Parkway
220

ue
&
=

bhyeetak tor choosing “aikty'
Thana youl t 7
EXHIBIT F

(Disk Attached Separately)
